My delegation joins in
the many laudatory and congratulatory expressions
addressed to you, Mr. Ping, as you assume the
presidency of the General Assembly at its fifty-ninth
session. Additionally, we pay tribute to your
predecessor, Mr. Julian Hunte, whose presidency of the
General Assembly at its fifty-eighth session was virile,
dynamic and constructive, imbued, as he was, with the
wisdom of Solomon, the patience of Job and the vision
of Daniel.
Grenada’s statement is made from the profound
depths of the human heart. The Prime Minister of
Grenada, The Right Honourable Keith Mitchell, and
the Minister of Foreign Affairs and International Trade,
The Honourable Elvin Nimrod, whose unavoidable
absence can be understood, have asked me to speak on
their behalf.
The Assembly will, I hope, understand why
Grenada’s statement in this general debate will focus in
large measure on the natural disaster that has befallen
the State of Grenada, Carriacou and Petite Martinique.
First, Grenada expresses grateful appreciation for the
outpouring of sympathy and assistance from the many
countries that have already taken the rostrum —
especially from the Caribbean leaders who have seen
and described to the Assembly, in chilling and heart-
rending detail, the devastation of the tri-island State of
Grenada, Carriacou and Petite Martinique caused by
jurricane Ivan “the Terrible”.
Therefore, there is no need for me to multiply my
words except to say that the fickle finger of fate
seemed to have conspired with nature — exceedingly
benevolent at times, but sometimes equally destructive.
This time, it released its full fury on a vulnerable small
island developing State, reducing it to rubble. After
hurricane Ivan’s rage had subsided, there was complete
destruction of the infrastructure, and it seemed as if a
Stygian darkness had descended on the land. However,
the resilience of our people and the emerging solidarity
give us hope that, with the assistance of the
international community, Grenada — like the
mythological phoenix — will rise from the ashes
brought about by the hurricane.
Who can help us pick up the pieces of a shattered
country with a dislocated economy, whose precipitous
decline has brought it to rock bottom? An assessment
of the destruction reveals that it would take $2 billion
to rebuild the State of Grenada, Carriacou and Petite
Martinique. That is a Herculean task far beyond our
means. The call, therefore, is made to the international
community: “Come down to Macedonia and help us”.
We plead with the United Nations, its agencies the
United Nations Development Programme, UNICEF,
UNESCO, the World Bank, the International Monetary
Fund, the Food and Agriculture Organization of the
United Nations, the World Health Organization,
individual countries, individual permanent
representatives, non-governmental organizations and
friends to help Grenada help itself.
In that connection, my delegation recalls the
words of the seventeenth-century English clergyman
and poet John Donne: “No man is an island, entire of
itself; every man is a piece of the continent, a part of
the main.” Thus, what happens to each of us affects all
of us. Today, that is eminently borne out by the
interconnectivity and interdependence of societies,
aided by the information and communication
technology revolution. Consequently, we speak today
about a world shared by all instead of a world divided.
Giving, caring and sharing should therefore be a
reality, not just a concept.
Forgiving Grenada’s debt and cancelling its
obligations to international organizations and
institutions will give Grenada a breathing spell. Help in
17

that regard will be formally requested through official
channels and will free Grenada of its many obligations.
The dire problems of my country
notwithstanding, we cannot fail to touch upon the
world situation, in which the geopolitical centre of
gravity continues to swing from the Israeli-Palestinian
struggle to Iraq and Afghanistan. The situation in those
centres of conflict is fanned further by the heinous and
atrocious crime of terrorism, which is fast becoming a
way of life. In that regard, my delegation recalls an
ancient law: hatreds never cease by hatreds; it is by
love alone that they cease.
It will be recalled that, from this rostrum, I told
my colleagues that I would demit office at the end of
this month, having attained the ripe old age of 84 years
and having served my country in this honourable body
for almost 13 years. Today, I want to recant with regard
to that diplomatic note on my premature departure and
to tell the Assembly that my Government has asked me
to continue. Therefore, refreshed in body and mind,
confident in faith and joyful in hope, I will continue to
expect the generous assistance of my colleagues.
With respect to my age, I should like to quote Sir
Francis Bacon, who wrote several centuries ago that
age appears to be best in four things: old wood best to
burn, old wine to drink, old friends to trust and old
authors to read. Colleagues, I treasure your friendship
and ask for your support on behalf of my country.
Let me conclude with this patriotic verse:
To all the world I give my hand,
My heart I give my native land;
I seek her good, her glory.
I honour every nation’s name,
Respect their fortune and their fame;
But I love the land that bore me!
Love the land that bore me!
Please allow me an addendum to my statement. I
wish to announce that tomorrow, Friday, at 10.30 a.m.
in the Economic and Social Council Chamber, the
Office for the Coordination of Humanitarian Affairs
and the United Nations Development Programme will
make a flash appeal for assistance to Grenada and
Haiti.